Denied. Plaintiff's request comes 66 days after the 90-day deadline to effect service of process under
Fed. R. Civ. P. 4(m) and with no explanation for his failure to effect service or timely seek an extension
to do so. Vadim Tarnovsky is hereby dismissed without prejudice as a defendant in this matter.


                     PaJA.�
SO ORDERED.
                    __________________________________
                          PAUL A. ENGELMAYER 2/6/2020
                          United States District Judge
